Case 2:19-cv-13429-PDB-DRG ECF No. 37 filed 01/24/20       PageID.473   Page 1 of 11




                       UNITED STATES DISTRICT COOURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

GENERAL MOTORS, LLC;
GENERAL MOTORS CO.,

       Plaintiffs                                  No. 2:19-cv-13429
                                                   Hon. Paul D. Borman
v.                                                 Magistrate David R. Grand

FCA US LLC/ FIAT CHRYSLER
AUTOMOBILES N.V.; ALPHONS
IACOBELLI; JEROME DURDEN;
MICHAEL BROWN,

     Defendants.
__________________________________

 DEFENDANT ALPHONS IACOBELLI’S RESPONSE IN OPPOSITION TO
    PLAINTIFFS’ MOTION TO ENFORCE RULE 26(d)(1) AND THE
  COURT’S PRACTICE REQUIREMENTS REGARDING DISCOVERY

       Defendant Alphons Iacobelli (collectively “Defendant” or “Iacobelli”), states

as follows for his Response in Opposition to Plaintiffs’ Motion to Enforce Rule

26(d)(1) and the Court’s Practice Requirements Regarding Discovery.




175115717.003                            1
Case 2:19-cv-13429-PDB-DRG ECF No. 37 filed 01/24/20   PageID.474   Page 2 of 11




                            ISSUE PRESENTED

       DO EITHER OF FED. R. CIV. P. 26(d)(1) OR THIS COURT’S
       PRACTICE GUIDELINES IMPOSE UPON DEFENDANTS ANY
       OBLIGATIONS THAT SHOULD BE ENFORCED BY THIS
       COURT?

       DEFENDANT IACOBELLI SAYS “NO”




175115717.003                         2
Case 2:19-cv-13429-PDB-DRG ECF No. 37 filed 01/24/20   PageID.475   Page 3 of 11




                           CONTROLLING AUTHORITY

Fed. R. Civ. P. 26(d)(1)




175115717.003                         3
Case 2:19-cv-13429-PDB-DRG ECF No. 37 filed 01/24/20         PageID.476     Page 4 of 11




                            STATEMENT OF FACTS

       On November 20, 2019, General Motors LLC and General Motors Company

(collectively referred to by Plaintiffs as “GM”) filed this action, seeking relief based

upon alleged violations by Defendants of the RICO statute. Attempting to bootstrap

on the convictions of several FCA US employees (including Mr. Iacobelli) and

UAW officials, GM claims to have suffered injury by reason of the wrongful conduct

forming the subject matter of the convictions; curiously, GM claims to have suffered

damages by reason of all of the conduct forming the subject matter of the convictions

including, but not limited to, Mr. Iacobelli subscribing to a false personal tax return.

       On January 9, 2020, the parties held an early Rule 26(f) conference at the

insistence of GM, and as a condition of GM’s consent to a modest enlargement of

time in favor of Mr. Iacobelli to respond to the Complaint (itself a “short story,”

rather than a “short and plain statement”). Apparently dissatisfied with the views and

proposals made by Defendants in the conference (which views and proposals

Defendants were obligated to provide), GM the very next day filed this Motion in

apparent challenge to Defendants’ views and proposals (those views and proposals

are being submitted to the Court via the written report required by Fed. R. Civ. P.

26(f)(2) which, as required, sets forth the differing views among the parties with

respect to the commencement of discovery and the making of the initial disclosures

required by Fed. R. Civ. P. 26(a)).



175115717.003                              4
Case 2:19-cv-13429-PDB-DRG ECF No. 37 filed 01/24/20       PageID.477   Page 5 of 11




       Despite precipitously filing the instant Motion, GM certainly did not rush to

file this action. GM appears to claim that the damages allegedly suffered are a

consequence of GM’s voluntary agreement to the terms and conditions of the 2015

UAW-GM collective bargaining agreement, which GM claims resulted in increased

costs to GM above the costs that in advance of negotiations GM anticipated it would

ultimately agree to pay. Although not explicitly disclosing the date it believes the

four year RICO statute of limitations began to run, it appears that GM believes

(erroneously) the statute of limitations did not begin to run until the November 20,

2015 ratification by the UAW of the agreed-upon 2015 UAW-GM collective

bargaining agreement (hence the November 20, 2019 filing of this action). Despite

waiting over four years from when GM knew or should have known that it first

suffered damages to support the filing of this action (if the alleged damages are

legally cognizable, not speculative and sufficient to support the RICO claims –

which Mr. Iacobelli does not believe they are), GM urges this Court to believe that

the commencement of discovery cannot await disposition of the anticipated Motions

to dismiss GM’s Complaint, and the instant Motion therefore wrongfully seeks to

“enforce” a Court Rule that does not impose upon any party any obligation except

the obligation to refrain from commencing discovery.

                                  ARGUMENT

       Plaintiffs’ Motion is baseless and should be denied. Neither Fed. R. Civ. P.

26(d)(1) nor this Court’s Practice Guidelines provide support for the relief sought.
175115717.003                            5
Case 2:19-cv-13429-PDB-DRG ECF No. 37 filed 01/24/20         PageID.478    Page 6 of 11




The instant Motion is an improvident Motion to impose upon Defendants an

obligation under Rule 26(d)(1) that does not exist under the Rule and an improper

attempt (by replacing a critical phrase with an ellipses) to impose upon Defendants

an obligation under the Court’s Practice Guidelines that does not exist under the

Guidelines;1 and/or an improvident effort to argue the alleged merits of the case to

the Court.

        A. Rule 26(d)(1) Cannot Serve as the Basis for Affirmative Relief

        In its Motion, GM misconstrues the purpose of the Rule 26(f) conference, and

erroneously believes that the views and proposals made by the Defendants

(including those expressed by Mr. Iacobelli) in the Rule 26(f) conference, which the

Rule requires be expressed and made, can somehow serve as the basis for a Motion

seeking affirmative relief. In short, GM does not seek relief based upon Mr.

Iacobelli’s alleged violation or breach of a rule, but improvidently seeks relief based

upon Mr. Iacobelli’s compliance with Rule 26(f) and GM’s disagreement with the

views expressed and proposals made – all of which views and proposals (including

modifications of such proposals based upon further consideration) are as required

being provided to the Court in the parties’ Rule 26(f) Report.




1
    To the extent that the Motion seeks to “compel” discovery, it utterly fails to
    comply with Rule 37 for among other reasons, it was (incredibly) served
    contemporaneously with the very discovery that Plaintiff seeks to “compel.”
175115717.003                             6
Case 2:19-cv-13429-PDB-DRG ECF No. 37 filed 01/24/20        PageID.479    Page 7 of 11




       GM has moved to “enforce” Fed. R. Civ. P. 26(d)(1) and for the entry of an

Order of this Court compelling Defendants to “participate” in discovery. Rule

26(d)(1) does not, however, impose upon Mr. Iacobelli or any of the other

Defendants any affirmative obligation whatsoever that could or should be

“enforced” against Mr. Iacobelli or serve as the basis for the entry of an Order

compelling undefined “participation” in discovery. Rule 26(d)(1) provides as

follows:

       (d) Timing and Sequence of Discovery.

       (1) Timing. A party may not seek discovery from any source before the
       parties have conferred as required by Rule 26(f), except in a proceeding
       exempted from initial disclosure under Rule 26(a)(1)(B), or when
       authorized by these rules, by stipulation, or by court order.

Rule 26(d)(1) simply imposes a proscription upon the initiation of discovery prior to

the Rule 26(f) conference. Rule 26(d)(1) does not confer upon GM any rights or

impose upon Mr. Iacobelli any affirmative obligation that can properly be

“enforced” against Mr. Iacobelli.

       Not surprisingly, GM fails to cite any applicable authority for the relief

sought. GM cites to several cases permitting discovery to proceed while motions to

dismiss are pending, each of which were decided in the context of motions to stay

discovery. Those decisions do not stand for the proposition that a plaintiff may –

contemporaneously with the service of discovery requests – preempt a respondent’s

right to seek a stay of discovery and/or otherwise object to the discovery (including


175115717.003                             7
Case 2:19-cv-13429-PDB-DRG ECF No. 37 filed 01/24/20         PageID.480    Page 8 of 11




by way of a motion for protective order or other appropriate relief) and obtain an

order compelling Defendants’ undefined “participation” in discovery.

         To the extent that GM’s Motion was intended and/or is construed as a

challenge to the views and proposals made by Mr. Iacobelli and the balance of the

Defendants expressed in the Rule 26(f) conference, the Motion must be denied. Fed.

R. Civ. P. 26(f)(3) anticipates the possibility of disagreements relating to the

immediate commencement of discovery as well as deferral of the provision of the

Rule 26(a) initial disclosures. The discovery “plan” – more appropriately a report in

this case as evidenced by the proposed Joint Report provided in draft form by

Plaintiff to the Defendants on January 22, 2020 and with respect to which Mr.

Iacobelli provided input on January 23, 2020 2 – provides the parties with an

opportunity to have the Court consider the positions of the parties on a variety of

discovery issues and for the Court to determine what is appropriate under the

circumstances. Plaintiff’s premature Motion to “enforce” obligations that have not

yet arisen and are the subject matter of a “Report” (and which sets forth, as required,

the positions of the parties), and to “enforce” this Court’s practice guideline which

does not by its terms serve as a basis for the relief requested, must be denied.




2
    The proposed “Joint Report” provided by Plaintiffs on January 22, 2020 bears a
    “Preliminary Draft” date of January 18, 2020 – four days before it was finally
    provided to Defendants for their review and consideration. Mr. Iacobelli timely
    provided his input to Plaintiffs for inclusion in the Rule 26(f) Report.
175115717.003                             8
Case 2:19-cv-13429-PDB-DRG ECF No. 37 filed 01/24/20          PageID.481     Page 9 of 11




        Finally, to the extent that the instant Motion is in anticipation of Defendants

filing a Motion to stay discovery or for protective order (or similar or alternate

relief), GM’s motion is premature. GM is not entitled to an advance ruling upon a

Motion for stay not yet filed, a Motion for protective order not yet filed, or objections

not yet asserted to GM’s discovery improvidently served. GM will have adequate

opportunity to argue the alleged merits of and alleged immediate need for its

discovery requests in response to Defendants’ Motion (when filed) and objections

(when served). Until then, the instant Motion is premature.

       B. The Court’s Practice Guideline Does Not Support the Commencement of
           Discovery

       GM errs in suggesting that the commencement of discovery is authorized by

this Court’s Practice Guideline (erroneously referred to by GM in the caption and

opening paragraph of their Motion as Practice “Requirements”). That guideline –

not a mandate - suggests the commencement of the discovery process “once the case

is joined;” in citing to the Practice Guideline, GM misleadingly replaces at GM

Motion page 11 the phrase “once the case is joined” with an ellipses in an effort to

convey the impression that discovery is somehow required to immediately

commence. The omission of the phrase is not surprising, since the phrase “once the

case is joined” is not defined and cannot reasonably be construed to mean simply

that service of process has been effected and a Rule 26(f) conference held – or the

guideline would so indicate. In the context of Rule 26(f)(3) (which anticipates under


175115717.003                              9
Case 2:19-cv-13429-PDB-DRG ECF No. 37 filed 01/24/20         PageID.482    Page 10 of 11




 appropriate circumstances such as these of the deferral of the provision of initial

 disclosures and the commencement of discovery), this Court’s Practice Guideline

 appears to anticipate the commencement of discovery once the pleadings are

 complete (including the filing of answers to the complaint in the absence of a Motion

 to dismiss) and the issues framed. In that context, the commencement of discovery

 absent the issuance of a scheduling order makes perfect sense; in this context, it does

 not. Mr. Iacobelli suggests that the initial disclosures under Rule 26(a) be made

 within 30 days following the Court’s disposition of the motions to dismiss.

                                   CONCLUSION

        For the reasons set forth above, Defendant Alphons Iacobelli prays that this

 Court deny Plaintiffs’ Motion to Enforce Rule 26(d)(1) and the Court’s Practice

 Guidelines.

                                           Respectfully submitted,

                                           NEDELMAN LEGAL GROUP PLLC

                                           By: /s/ Michael A. Nedelman
                                           Michael A Nedelman (P35433)
                                           Counsel for Defendant Alphons Iacobelli
                                           28580 Orchard Lake Road, Suite 140
                                           Farmington Hills, MI 48334
  Dated: January 24, 2020                  (248) 855-8888
                                           mnedelman@nglegal.com




 175115717.003                             10
Case 2:19-cv-13429-PDB-DRG ECF No. 37 filed 01/24/20        PageID.483   Page 11 of 11




                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I caused a true and correct copy of the foregoing
 to be furnished via the Court’s E-filing system to all counsel of record on January
 24, 2020.

                                By /s/ Michelle K. Watler
                                    Michelle K. Watler




 175115717.003                           11
